Exhibit 10.1

 

LICENSE AGREEMENT

  

IN THIS LICENSE AGREEMENT (this “Agreement”), effective as of February 2, 2017
(“Effective Date”), NanoFlex Power Corp., having a principal place of business
at 17207 North Perimeter Drive, Suite 210, Scottsdale, AZ 85255 (“NanoFlex”);
and SolAero Technologies Corp., having a principal place of business at 10420
Research Road SE, Albuquerque, NM 87123 (“Sol Aero”) (hereinafter SolAero and
NanoFlex may each be referred to individually as a “Party” and collectively as
the “Parties”), agree as follows:

 

ARTICLE 1 BACKGROUND

 

1.01NanoFlex has developed a fabrication process that reduces the cost to
manufacture Gallium Arsenide (“GaAs”) based solar cells.

 

1.02NanoFlex and SolAero entered into a Joint Development Agreement effective
August 26, 2015 (the “JDA”) to explore the application of NanoFlex’s new
fabrication process to SolAero’s GaAs-based solar cells with the goal of
developing new GaAs-based solar cells that apply both NanoFlex and SolAero
technology.

 

1.03In the JDA, the Parties agreed to negotiate in good-faith a royalty-bearing
license agreement for commercial use of NanoFlex’s new fabrication process upon
a decision to proceed to commercialization.

 

1.04The Parties desire to enter into a license agreement to enable SolAero to
utilize NanoFlex’s new fabrication process for space and near space applications
on the terms and conditions set forth in this Agreement.

 

ARTICLE 2 DEFINITIONS

 

Terms with initial capital letters when used in this Agreement have the meanings
set forth in this Article 2 and as otherwise defined in this Agreement.

 

2.01“Improvements” means any improvements, variations, modifications or
adaptations to, or any new inventions or discoveries conceived and reduced to
practice during the term of this Agreement that relate to, the Licensed Patents
whether made solely by either of the Parties or jointly by the Parties.

 

2.02“Licensed Field” means the space and near space field.

 

2.03“Licensed Patents” means (a) all patents and patent applications listed in
Exhibit A to this Agreement, (b) all worldwide patents and applications that
rely for priority on any of the foregoing or from which any of the foregoing
claim priority, (c) all divisional, continuation, continuation-in-part
applications of any of the foregoing, (d) all patents directly or indirectly
issuing from any of the foregoing applications, and (e) all reissues,
re-examination certificates, renewals, extensions or additions to any such
patents and patent applications.

 

 

 

 

 

 

 

Throughout this document, certain confidential material contained herein has
been omitted and has been filed separately with the Securities and Exchange
Commission. Each omission has been marked with an ***.

 



 

 

 

2.04“Licensed Products” means GaAs-based photovoltaic cells, the manufacture,
use, sale, offer for sale, or import of which would infringe a Valid Claim of
the Licensed Patents in the absence of the licenses granted herein and that are
intended for use in the Licensed Field.

 

2.05“Net Sales Price” means the invoice price of a Licensed Product, less those
taxes, duties, and shipping charges separately stated on the invoice. If a
Licensed Product is sold as part of a coverglass interconnected cell (“CIC”) or
as part of a solar panel (“Panel”), the Net Sales Price attributable to such
Licensed Product shall be determined in accordance with the following formulas
to separate the invoice price of the Licensed Product from the other components
of the CIC or Panel:

 

●***

 

●***

 

2.06“Valid Claim” means a claim of a patent that has not been held invalid or
unenforceable in a final unappealed or unappealable decision of a court or
applicable governmental agency.

 

ARTICLE 3 LICENSE AND IMPROVEMENTS

 

3.01NanoFlex hereby grants to SolAero a nonexclusive, worldwide license under
the Licensed Patents to make, use, sell, offer for sale, import, and otherwise
dispose of Licensed Products in the Licensed Field.

 

3.02The license granted in Article 3.01 does not include the right to grant
sublicenses.

 

3.03Any Improvements solely relating to the Licensed Patents will be owned by
NanoFlex. Any Improvements solely relating to SolAero’s inverted single junction
(ISJ), inverted double junction (IDJ), inverted multijunction metamorphic (IMM)
or other cell structure and process technology will be owned by SolAero. All
other Improvements will be jointly owned by NanoFlex and SolAero. Each Party
hereby assigns to other Party its entire right, title, and interest in any
Improvements in accordance with this Article 3.03.

 

 

 

 

 

 

 

Throughout this document, certain confidential material contained herein has
been omitted and has been filed separately with the Securities and Exchange
Commission. Each omission has been marked with an ***.

 



 -2- 

 

 

ARTICLE 4 CONSIDERATION

 

4.01***

 

4.02For purposes of this Agreement, a Licensed Product will be considered sold
or otherwise disposed of on the date of invoice or the date of shipment to a
Third Party customer, whichever is earlier.

 

4.03All amounts payable to NanoFlex under this Agreement will be paid within
forty-five (45) days after the end of each calendar quarter during the term of
this Agreement in United States Dollars by wire transfer of immediately
available funds into an account designated in writing by NanoFlex. Each royalty
payment will be accompanied by a written report sent to NanoFlex setting forth
(i) the quantity, Net Sales Price, and type of Licensed Products sold or
disposed of by or for SolAero during the subject calendar quarter, and (ii) the
royalty amount due for such calendar quarter.

 

4.04***

 

4.05SolAero will be responsible for any and all taxes levied on account of
amounts it receives under this Agreement. Where any sum due to be paid to
NanoFlex hereunder is subject to any tax required, under applicable law, to be
withheld by SolAero, SolAero will pay such withholding tax to the appropriate
government authority.

 

4.06SolAero will keep such records as reasonably necessary to determine, in a
manner consistent with Generally Accepted Accounting Principles (GAAP), the
accuracy of calculations of all amounts payable to NanoFlex under this
Agreement. Such records will be retained for no less than three (3) years
following the year in which a payment was due hereunder. Once per calendar year,
NanoFlex may engage, at its own expense, an independent certified public
accountant who is reasonably acceptable to SolAero, to examine the records of
SolAero as may be necessary to determine the correctness of any payment required
to be made under this Agreement. The report of such accountant will be limited
to the accuracy of any payments made by SolAero. If any audit performed under
this Article 4.06 discloses an underpayment or an overpayment, any amount
underpaid or overpaid, as the case may be, will be paid or refunded promptly to
the appropriate Party, as applicable. If any such audit discloses an
underpayment of more than five percent (5%) of the amount due for any particular
calendar quarter, SolAero will pay the reasonable costs of such audit.

 

ARTICLE 5 CONFIDENTIALITY

 

5.01The terms of this Agreement and all proprietary and confidential information
disclosed hereunder will be subject to, and in accordance with the nondisclosure
agreement (“NDA”) between the parties, which is incorporated herein and made
part of this Agreement as Exhibit B.



 

 

 

 

 

 

 

Throughout this document, certain confidential material contained herein has
been omitted and has been filed separately with the Securities and Exchange
Commission. Each omission has been marked with an ***.

 



 -3- 

 

 

ARTICLE 6 REPRESENTATIONS AND WARRANTIES;
LIMITATION OF LIABILITY

 

6.01Each Party represents, warrants and covenants to the other Party that:

 

(a)it has the corporate power and authority to enter into this Agreement and to
perform its obligations and bind its Affiliates to perform their obligations
hereunder;

 

(b)the execution and delivery of this Agreement and the performance of the
transactions contemplated hereunder have been duly authorized by all necessary
corporate actions of the Party and its Affiliates;

 

(c)this Agreement has been validly executed and delivered by it, and assuming
that this Agreement has been duly authorized, executed, and delivered by the
other Party, is a binding obligation of it, enforceable against it and its
Affiliates in accordance with its terms; and

 

(d)the execution and delivery of this Agreement and the performance by the Party
or its Affiliates of any of its obligations hereunder do not and will not
directly or indirectly (with or without notice or lapse of time or both)
violate, conflict with or result in a breach of or constitute a default under
(i) any judgment of any court or governmental body applicable to the Party or
its Affiliates or its respective properties or any applicable law, or (ii) any
other agreements to which it may be a party, or (iii), to the Party’s knowledge,
any statute, decree, order, rule or regulation of any court or governmental
agency or body applicable to the Party or its properties.

 

6.02Nothing in this Agreement will be construed as:

 

(a)a warranty or representation by NanoFlex as to the validity, enforceability
or scope of any Licensed Patent; or

 

(b)a requirement that NanoFlex file any patent application, secure any patent,
or maintain any patent in force except as provided in Article 3.03.

 

(c)granting by implication, estoppel, or otherwise, any license or rights under
patents, trade secrets, knowhow, copyrights, or other intangible rights of
NanoFlex other than the Licensed Patents; or

 

6.03Except as otherwise mutually agreed upon in writing by the Parties, neither
Party will use the other Party's name, products, logo, trade dress, trademarks
or other marks, without, in each case, obtaining the prior written consent of
the other Party.

 

6.04***



 

 

 

 

 

 

 

Throughout this document, certain confidential material contained herein has
been omitted and has been filed separately with the Securities and Exchange
Commission. Each omission has been marked with an ***.

 

 -4- 

 



  

6.05NO PARTY WILL BE LIABLE TO THE OTHER PARTY FOR ANY INCIDENTAL, CONSEQUENTIAL
(INCLUDING LOST PROFITS) OR ANY OTHER INDIRECT LOSS OR DAMAGE ARISING OUT OF
THIS AGREEMENT OR ANY RESULTING OBLIGATION OR THE USE OF ANY PATENT RIGHTS
RECEIVED HEREUNDER, WHETHER IN AN ACTION FOR OR ARISING OUT OF BREACH OF
CONTRACT, FOR TORT, OR ANY OTHER CAUSE OF ACTION.

 

ARTICLE 7 TERM AND TERMINATION

 

7.01Unless sooner terminated as provided herein, this Agreement will commence as
of the Effective Date and will continue until expiration of the last to expire
of the Licensed Patents.

 

7.02This Agreement may be terminated by either Party prior to its expiration for
a material breach by the other Party of the provisions hereof. Such termination
will be effective sixty (60) days after written notice to the other Party of the
material breach if the material breach has not been remedied.

 

7.03In the event of termination of this Agreement prior to its expiration,
SolAero will have the right to complete all contracts for the sale of Licensed
Products under which SolAero are obligated on the date of termination provided
SolAero pays royalties on such sales as required in Article 4 hereof and
provided all such sales are completed within twelve (12) months after the date
of termination.

 

ARTICLE 8 ADDITIONAL PROVISIONS

 

8.01No Party may assign, pledge or encumber this Agreement, or any rights or
obligations hereunder, without the prior written consent of the other Party,
except

 

(a)NanoFlex may assign this Agreement or any of its rights or obligations
hereunder, without obtaining the consent of SolAero, to a third party with which
it may merge or consolidate, or to which it may transfer all or substantially
all of its assets or business to which this Agreement relates, as long as such
Third Party agrees in writing to be bound by the terms and conditions of this
Agreement for the benefit of SolAero; and

 

(b)SolAero may assign this Agreement or any of its rights or obligations
hereunder, without obtaining the consent of NanoFlex, to a third party with
which it may merge or consolidate, or to which it may transfer all or
substantially all of its assets or business to which this Agreement relates, as
long as such Third Party agrees in writing to be bound by the terms and
conditions of this Agreement for the benefit of NanoFlex.



 

 

 

 

 

 

 

Throughout this document, certain confidential material contained herein has
been omitted and has been filed separately with the Securities and Exchange
Commission. Each omission has been marked with an ***.

 



 -5- 

 

 

8.02If the performance of any part of this Agreement by either Party, or of any
obligation under this Agreement, is prevented, restricted, interfered with or
delayed by reason of any cause beyond the reasonable control and without the
fault or negligence of the Party liable to perform (a “Force Majeure Event”),
the Party so affected will, upon giving written notice to the other Parties, be
excused from the performance to the extent of the prevention, restriction,
interference or delay; provided, however, the affected Party shall provide
notice to the other Party setting forth the nature and anticipated duration of
the delay and shall use commercially reasonable efforts to avoid, minimize or
remove the causes of non-performance and will continue performance with the
utmost dispatch whenever the causes are removed.

 

8.03This Agreement and the rights and obligations of the Parties under this
Agreement will be governed and construed in accordance with the laws of
Delaware, without regards to its rules of conflicts of laws.

 

8.04Any dispute arising directly under the express terms of this Agreement or
the grounds for termination thereof will be resolved as follows. First, within
thirty (30) days after either Party identifies the existence of a dispute,
senior management of both Parties will meet to attempt to resolve such dispute.
If the senior management cannot resolve the dispute, the dispute will be
referred to mediation. Unless the parties agree otherwise, the mediation will be
conducted in accordance with the AAA Commercial Mediation Procedures. If the
dispute cannot be settled at such mediation session or at any mutually agreed
continuation thereof, either party may give the other and the mediator a written
notice declaring the mediation process at an end. Any disputes not resolved by
mediation will be finally resolved by arbitration administered by the American
Arbitration Association (AAA) under its Commercial Arbitration Rules. The
arbitration will be conducted before a single arbitrator appointed by the AAA.
All proceedings will be in English in Wilmington, Delaware, USA. Judgment on the
award of the arbitrators may be entered in any court having jurisdiction, and
the parties agree to personal jurisdiction in the United States District Court
for the District of Delaware solely for entry of such judgment.

 

8.05Either Party may make a written demand for formal dispute resolution. Within
thirty (30) days after such written demand, the Parties agree to meet for one
day with an impartial mediator to attempt to resolve such dispute.

 

8.06If a court of competent jurisdiction holds any provision of this Agreement
to be illegal, unenforceable, or invalid, in whole or in part for any reason:
(i) all other provisions hereof will remain in full force and effect and will be
liberally construed in order to carry out the intent of the Parties as near as
possible, and (ii) the Parties agree to use their best efforts to negotiate a
provision, in replacement of the provision held illegal, unenforceable, or
invalid, that is consistent with applicable law and accomplishes, as nearly as
possible, the original intention of the Parties with respect thereto and without
materially changing the economic value of the transactions contemplated hereby.



 

 

 

 

 

 

 

Throughout this document, certain confidential material contained herein has
been omitted and has been filed separately with the Securities and Exchange
Commission. Each omission has been marked with an ***.

 



 -6- 

 

 

8.07This Agreement constitutes the final, complete, and exclusive statement of
the terms of the agreement among the Parties pertaining to the subject matter of
this Agreement and supersedes all prior and contemporaneous understandings or
agreements of the Parties (other than those referenced in this Agreement). No
Party has been induced to enter into this Agreement by, nor is any Party relying
on, any representation or warranty outside those expressly set forth in this
Agreement.

 

8.08No terms or conditions of this Agreement will be varied or modified by any
prior or subsequent statement, conduct or act of any Party, except that the
Parties may supplement, amend, or modify this Agreement by a subsequent written
agreement executed by the Parties through their authorized representatives.

 

8.09In making and performing this Agreement, the Parties are acting, and intend
to be treated, as independent entities and nothing contained in this Agreement
will be construed or implied to create an agency, partnership, joint venture, or
employer and employee relationship among the Parties. Except as otherwise
provided herein, no Party may make any representation, warranty or commitment,
whether express or implied, on behalf of or incur any charges or expenses for or
in the name of any other Party. No Party will be liable for the act of any other
Party unless such act is expressly authorized in writing by both such Parties.

 

8.10No waiver of a breach, failure of any condition, or any right or remedy,
contained in or granted by the provisions of this Agreement will be effective
unless it is in writing and signed by the Party waiving the breach, failure,
right or remedy. No waiver of any breach, failure, right or remedy will be
deemed a waiver of any other breach, failure, right or remedy, whether or not
similar, nor will any waiver constitute a continuing waiver unless the writing
so specifies.

 

8.11Each Party and its counsel have participated fully in the review and
revision of this Agreement. Any rule of construction to the effect that
ambiguities are to be resolved against the drafting Party will not apply in
interpreting this Agreement.

 

8.12This Agreement may be executed in any number of counterparts, and each
counterpart will be deemed an original instrument, but all counterparts together
will constitute but one agreement. The Parties will accept facsimile signatures
for establishing an Effective Date provided original signatures are provided to
each Party within a reasonable time thereafter.

 

8.13Notices.

 

(a)All notices, requests, demands, or other communications under this Agreement
will be in writing. All notices will be sufficient when delivered by Federal
Express/Airborne/United Parcel Service/DHL Worldwide, or United States Express
Mail, charges prepaid or charged to the sender’s account, in which case notice
is effective on delivery, if delivery is confirmed by the delivery service.

 

 

 

 

 

 

Throughout this document, certain confidential material contained herein has
been omitted and has been filed separately with the Securities and Exchange
Commission. Each omission has been marked with an ***.

 



 -7- 

 

 

(b)Addresses for purpose of giving notice are as follows:

 

If to SolAero:



10420 Research Road SE

Albuquerque, NM 87123

Attn: Paul Sharps, PhD

Tel: 505.332.5022

Email: paul_sharps@solaerotech.com

 

If to NanoFlex:

17207 North Perimeter Drive, Suite 210

Scottsdale, AZ 85255

Attn: Mark Tobin, Chief Financial Officer

Tel: 949-500-1959

Email: mtobin@nanoflexpower.com

 

8.14Each Party shall, without further consideration, execute and deliver
additional documents and instruments and perform all other and further actions
as may be necessary or reasonably requested in order to carry out the purposes
and intentions of this Agreement.

 

8.15The words “hereof,” “herein” and “hereunder” and words of similar import
when used in this Agreement shall refer to this Agreement as a whole and not to
any particular provision of this Agreement. When a reference is made in this
Agreement to Sections or Articles, such reference shall be to a Section or
Article of this Agreement unless otherwise indicated. The headings contained in
this Agreement are for reference purposes only and shall not affect in any way
the meaning or interpretation of this Agreement. Whenever the words “include,”
“includes,” or “including” are used in this Agreement, they shall be deemed to
be followed by the words “without limitation.” No provision of this Agreement
shall be construed to require any Party or any of their respective Affiliates to
take any action that would violate applicable law, rule, or regulation.

 

8.16No provision of this Agreement will be deemed or construed in any way to
result in the creation of any right or obligation in any Person not a Party to
this Agreement



 

 

 

 

 

 

Throughout this document, certain confidential material contained herein has
been omitted and has been filed separately with the Securities and Exchange
Commission. Each omission has been marked with an ***.

 



 -8- 

 

 

IN WITNESS WHEREOF, each of the Parties has caused this Agreement to be executed
by its duly authorized representative.

  

NANOFLEX POWER CORP.   SOLAERO TECHNOLOGIES CORP.           By                 
  By                    Name     Name   Title     Title   Date     Date  



 

 

 

 

 

 

Throughout this document, certain confidential material contained herein has
been omitted and has been filed separately with the Securities and Exchange
Commission. Each omission has been marked with an ***.

 



 -9- 

 

 

EXHIBIT A

 

Issued US Patents Relating to GaAs

  

Docket Number U.S. Patent Number Title/Comments 10762.0067-00000 8,378,385

Methods of Preparing Flexible Photovoltaic Devices Using Epitaxial Liftoff, and
Preserving the Integrity of Growth Substrates Used in Epitaxial Growth

  

10762.0067-01000 8,927,319 Methods of Preparing Flexible Photovoltaic Devices
Using Epitaxial Liftoff, and Preserving the Integrity of Growth Substrates Used
in Epitaxial Growth

 

Published US/PCT Applications

 

Docket Number Publication Number Title/Comments 10762.0083-00000 US 2013/0043214

Sacrificial Etch Protection Layers for Reuse of Wafers after Epitaxial Liftoff

  

10762.0088-00000

US 2014/0370716

 

(application has been allowed by the USPTO)

Thermal Surface Treatment for Reuse of Wafers After Epitaxial Lift Off

 

 

10762.0091-00000 US 2015/0170970

Strain Control for Acceleration of Epitaxial Lift-Off



 

10762.0113-00000 US 2016/0197227

Thin Film Lift-Off Combination of Epitaxial Lift-Off and Spalling



 

10762.0118-00000 US 2016/0276520

Thermally-Assisted Cold-Weld Bonding for Epitaxial Lift-Off Process



 

10762.0121-00304

WO 2015/156871

 

 

Non-Destructive Wafer Recycling for Epitaxial Lift-Off Thin-Film Device Using a
Superlattice Epitaxial Layer



 

10762.0135-00304 WO 2016/149629

Strain Relief Epitaxial Lift-Off Via Pre-Patterned Mesas

 

 

Unpublished US/PCT Applications Relating to GaAs

 

Docket Number Application Number Title/Comments *** *** ***



 

 

 

 

 

 

Throughout this document, certain confidential material contained herein has
been omitted and has been filed separately with the Securities and Exchange
Commission. Each omission has been marked with an ***.

 

 -10- 

 

 

EXHIBIT B

 

Mutual Proprietary Information Agreement, dated January 12, 2015, enclosed.

 



SolAero Contact: Navid Fatemi

 

MUTUAL PROPRIETARY INFORMATION AGREEMENT

 

This Mutual Proprietary Information Agreement ("Agreement") is entered into
between SolAero Technologies Corp., a Delaware corporation having an office at
10420 Research Road S.E., Albuquerque, New Mexico 87123 on behalf of itself and
its subsidiaries ("SolAero"), and NanoFlex Power Corporation, a Florida
Corporation having an office at 17207 N. Perimeter Drive, Suite 210, Scottsdale,
Arizona 85255 ("Participant"). Collectively SolAero and Participant may be
referred to as the "Parties" or singly as the "Party." Effective as of the date
of the second signature below, the parties agree as follows:

 

1.            Scope. The Parties intend to pursue a business relationship
regarding a technology transfer opportunity ("Project"), and in the course of
which the parties may exchange Proprietary Information, as hereinafter defined.
The Parties further desire to protect such Proprietary Information from
unauthorized disclosure and use under the terms and conditions herein.

 

2.            Definition. For purposes of this Agreement, "Proprietary
Information" means all information relating to a Party's products (including
without limitation prototypes, samples, materials, plans, diagrams, and
descriptions), processes, services, and/or business operations, whether oral or
written, tangible or intangible, disclosed by one Party ("Disclosing Party") to
the other Party ("Receiving Party"), including without limitation information
gained by observation of a Party's processes, equipment, or facilities, as well
as any information or data that evidence, record, derive from, or reveal any
Proprietary Information.

 

3.            Designation. Proprietary Information shall be designated as such
in writing by the Disclosing Party by appropriate confidential or proprietary
markings. If certain information is considered and held by a Party as a trade
secret, the information shall be marked "trade secret." If first disclosed in an
oral or other intangible manner, the Disclosing Party shall: (a)
contemporaneously identify such disclosure as being in confidence; (b) reduce
such disclosure to written form; (c) mark such writing as confidential or
proprietary; and (d) deliver such marked document to the Receiving Party within
thirty (30) days after the date of first disclosure; provided that the
information disclosed shall be treated as Proprietary Information during such
30-day confirmation period.

 

4.            Duty of Care. The Receiving Party shall preserve in confidence all
Proprietary Information received hereunder by exercising at least the same
degree of care used to restrict disclosure and use of the Receiving Party's own
confidential and proprietary information, but at least a reasonable degree of
care. All employees or agents of the Receiving Party involved with the Project
must be subject to confidentiality restrictions that are at least as restrictive
as those set forth in this Agreement. The Receiving Party shall refrain from
disclosing Proprietary Information to any third party, any affiliated company,
or to its employees or agents not involved with the Project, without prior
written authorization from the Disclosing Party. Receiving Party may disclose
Proprietary Information to any affiliate and/or subsidiary that has a need to
know, and that agrees to be bound by the terms and conditions of this NDA.

 

5.            Limited Use. The Receiving Party shall use all Proprietary
Information received hereunder solely in connection with the Project. Any other
use of Proprietary Information is explicitly forbidden. Without limiting the
foregoing, the Receiving Party shall not reverse engineer or otherwise decompile
or disassemble any Proprietary Information. This restriction shall survive
termination of this Agreement.

 

6.            Exceptions. This Agreement shall not restrict the disclosure or
use of any information that is: (a) now, or hereafter becomes, through no act or
failure to act on the part of the Receiving Party, generally known or available
to the public; (b) already known by the Receiving Party as of the first
disclosure hereunder, as evidenced by the Receiving Party's written records; (c)
hereafter furnished to the Receiving Party, as a matter of right and without
restriction on disclosure, by a third party not subject to similar
confidentiality obligations; (d) approved for disclosure in writing by the
Disclosing Party; or (e) independently developed by the Receiving Party by
persons without access to and use of Proprietary Information, as evidenced by
the Receiving Party's written records.

 

7.            Judicial Process. The Receiving Party may disclose Proprietary
Information to the extent required pursuant to a final court order; provided
that the Receiving Party: (a) promptly notifies the Disclosing Party upon its
receipt of any pleading, discovery request, interrogatory, motion, investigative
demand, subpoena, or other paper that requests or demands the disclosure of
Proprietary Information; and (b) assists the Disclosing Party in opposing and/or
limiting such request, and seeking a protective order for any court-mandated
disclosures.



 

 

 

 

 

 

Throughout this document, certain confidential material contained herein has
been omitted and has been filed separately with the Securities and Exchange
Commission. Each omission has been marked with an ***.

 



 -11- 

 

 

8.           Protection of Non-Public Information. One or both of the Parties to
this Agreement is a publicly held corporation. In connection therewith, the
Receiving Party acknowledges that it is aware (and that its directors, officers,
employees and agents who are apprised of the Project have been, or will be,
advised) that the United States securities laws prohibit any person who has
material non-public information concerning the matters which are the subject of
this Agreement from purchasing or selling securities of either party (or
options, rights and warrants relating thereto) or from communicating such
information to any other person under circumstances in which it is reasonably
foreseeable that such person is likely to purchase or sell such securities. The
Receiving Party agrees that neither the Receiving Party nor its directors,
officers, employees or agents will (i) use, nor cause any person to use, any
Proprietary Information or other information in contravention of the Exchange
Act and the rules and regulations promulgated thereunder, including Rules 10b-5
and 14e-3 or (ii) disclose any information that constitutes material non-public
information regarding the Disclosing Party for purposes of Regulation FD of the
SEC or any other federal or state securities laws (it being acknowledged and
agreed that the provisions of this Agreement with respect to such information
are reasonably necessary to comply with Regulation FD and/or such other federal
and state securities laws). The Receiving Party shall notify the Disclosing
Party in writing immediately upon discovery of any use or disclosure of
Proprietary Information or other information in violation or non-compliance with
this section. The obligations set forth in this section shall survive
termination of this Agreement.

 

9.           Unauthorized Use. The Receiving Party shall notify the Disclosing
Party in writing immediately upon discovery of any unauthorized use or
disclosure of Proprietary Information, and shall reasonably cooperate with the
Disclosing Party to regain possession of the Proprietary Information and prevent
any further unauthorized use or disclosure.

 

10.        No License or Warranty. Proprietary Information shall remain the
property of the Disclosing Party. Neither this Agreement nor any exchange of
Proprietary Information hereunder shall be construed as granting any right or
license under any copyright, invention, patent, trade secret, or other
intellectual property ("IP") right owned or controlled by the Disclosing Party.
Proprietary Information transmitted or exchanged under this Agreement is
provided "as-is," and shall not constitute any representation, warranty,
assurance, guarantee, or inducement by the Disclosing Party with respect to the
content, completeness, or accuracy of any information transmitted or exchanged
by the Parties or to the non-infringement of any IP right owned or controlled by
any third party. No warranty of merchantability or fitness for a particular
purpose is provided hereunder for any Proprietary Information. A Receiving Party
shall use and rely upon Proprietary Information at its sole risk and expense.

 

11.         Term. This Agreement shall terminate upon completion of the Project
or three (3) years after Effective Date whichever is longer, unless earlier
terminated by either Party upon thirty (30) days written notice to the other
Party. The confidentiality obligations under this Agreement shall survive
termination of this Agreement for a period of five (5) years, except for any
trade secrets, which shall be held in confidence for so long as the trade secret
is maintained by the Disclosing Party. Upon termination, the Receiving Party
shall cease all use of the Disclosing Party's Proprietary Information. Upon the
Disclosing Party's written request, the Receiving Party shall promptly return to
the Disclosing Party (or destroy and provide a written certification of
destruction, if so requested) all Proprietary Information disclosed hereunder.

 

12.         No Contract. Nothing in this Agreement shall be construed as an
obligation by either Party to enter a contract, subcontract, or other business
relationship with the other Party in connection with the Project. Each party
shall bear all costs and expenses incurred in connection with this Agreement;
provided that a prevailing Party in any litigation commenced to enforce or
construe the terms of this Agreement shall be entitled to collect from the other
Party its actual litigation costs, including reasonable attorneys' fees.

 

13.         Governing Law. This Agreement shall be governed by and interpreted
in accordance with the laws of the State of California, without application of
any conflict of laws provisions, and shall be enforceable in the courts of that
state. The Receiving Party agrees that in the event of any breach of this
Agreement, including without limitation the actual or threatened improper use or
disclosure of Proprietary Information, the Disclosing Party may suffer
irreparable injury, such that no remedy at law may afford adequate protection
against, or appropriate compensation for, such injury. The Receiving Party
hereby agrees that the Disclosing Party is entitled to seek specific performance
of the Receiving Party's obligations under this Agreement, as well as further
relief (injunctive or otherwise) as may be granted by a court of competent
jurisdiction.

 

14.         Notices. All notices and authorizations under this Agreement shall
be transmitted between the Parties addressed as set forth in the preamble of
this Agreement, or as otherwise designated by written notice from one party to
the other.

 

15.        Export Compliance. Each Party agrees to comply with all applicable
U.S. export laws and regulations. These obligations shall survive termination of
this Agreement.

 

16.        Assignment. Except in the case of a change of control, merger,
spin-off or other reorganization, neither Party shall assign any of its rights,
or delegate any of its obligations, under this Agreement without the prior
written consent of the other Party, which shall not be unreasonably withheld,
conditioned, or delayed. In the event of a change of control, such Party's
obligations hereunder shall be automatically assumed by the new controlling
entity.



 

17.        Entire Agreement. This Agreement contains the entire understanding
between the Parties, superseding all prior or contemporaneous communications.
agreements. and understandings between the Parties with respect to the exchange
of Proprietary Information in connection with the Project. If any part. term. or
provision of this Agreement shall be held illegal. unenforceable, or in conflict
with any law or regulation of any government having jurisdiction over this
Agreement. the validity of the remaining portions of this Agreement shall not be
affected thereby.

 

 

 

 

 

Throughout this document, certain confidential material contained herein has
been omitted and has been filed separately with the Securities and Exchange
Commission. Each omission has been marked with an ***.

 





 -12- 

 

 

IN WITNESS WHEREOF, each Party has caused this Agreement to he executed in
duplicate originals by its duly authorized representative.

 

SolAero Technologies Corp   NanoFlex Power Corporation           By: /s/ Marvin
Clevenger   By: /s/ Robert J. Fasnacht Name: Marvin Clevenger   Name: Robert J.
Fasnacht Title: President & CEO   Title: President & COO Date: 1/12/2015   Date:
1/12/2015

 

 

 

 

 

 

 

 

  

 

 

PLEASE RETURN

ONE FULLY SIGNED COPY OF THIS AGREEMENT
TO SolAero. 

 

 

 

 

 

  

 

 

 

 

Throughout this document, certain confidential material contained herein has
been omitted and has been filed separately with the Securities and Exchange
Commission. Each omission has been marked with an ***.

 

-13- 



 



 